People v Dorcinvil (2017 NY Slip Op 02811)





People v Dorcinvil


2017 NY Slip Op 02811


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2010-00220
 (Ind. No. 5106/07)

[*1]The People of the State of New York, respondent,
vJacques Dorcinvil, appellant.


Jacques Dorcinvil, Stormville, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Erica Horwitz of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 19, 2014 (People v Dorcinvil, 122 AD3d 874), affirming a judgment of the Supreme Court, Kings County, rendered December 16, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., SGROI, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court